Hooker, J.
The only question in this case is whether the burden of proof is upon plaintiff or defendant to show what, if any, effort was made by a wrongfully discharged servant to obtain employment during the remainder of the period for which he was hired, in a case where the servant brings an action for breach of the contract. The case is ruled by Farrell v. School-District, 98 Mich. 43, which holds that it is upon the defendant.
The judgment of the circuit court will be reversed, and that of the justice affirmed, with costs of all courts.
McGrath, C. J., Grant and Montgomery, JJ., concurred. Long, J., did not sit.